UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Equity Growth Fund September 30, 2011 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary16.9% Amazon.com 37,050 a 8,011,321 Bed Bath & Beyond 47,870 a 2,743,430 Carnival 65,074 1,971,742 Dick's Sporting Goods 47,970 a 1,605,076 DIRECTV, Cl. A 86,220 a 3,642,795 Express 86,060 1,746,157 Johnson Controls 60,020 1,582,727 Limited Brands 67,390 2,595,189 Macy's 151,670 3,991,954 McDonald's 66,520 5,841,786 Newell Rubbermaid 151,930 1,803,409 Nordstrom 54,620 b 2,495,042 Omnicom Group 65,460 2,411,546 Priceline.com 6,880 a 3,092,285 PVH 27,990 1,630,138 Under Armour, Cl. A 24,320 a 1,615,091 Viacom, Cl. B 84,280 3,265,007 Consumer Staples11.2% Coca-Cola Enterprises 80,610 2,005,577 ConAgra Foods 161,110 3,902,084 Dr. Pepper Snapple Group 87,050 3,375,799 Energizer Holdings 38,520 a,b 2,559,269 Kraft Foods, Cl. A 108,360 3,638,729 Lorillard 27,810 3,078,567 PepsiCo 124,530 7,708,407 Procter & Gamble 68,370 4,319,617 Whole Foods Market 36,980 2,415,164 Energy9.8% Cameron International 40,440 a 1,679,878 Chevron 57,210 5,293,069 ENSCO, ADR 66,230 2,677,679 EQT 56,520 3,015,907 Halliburton 74,760 2,281,675 Occidental Petroleum 37,190 2,659,085 Range Resources 58,980 3,447,971 Schlumberger 101,060 6,036,314 Southwestern Energy 61,260 a 2,041,796 Financial2.2% Discover Financial Services 110,810 2,541,981 IntercontinentalExchange 13,440 a 1,589,414 Wells Fargo & Co. 102,150 2,463,858 Health Care12.1% Agilent Technologies 52,360 a 1,636,250 Alexion Pharmaceuticals 35,740 a,b 2,289,504 Allergan 32,970 2,716,069 Baxter International 66,450 3,730,503 Biogen Idec 27,910 a 2,599,817 Bristol-Myers Squibb 51,270 1,608,853 Covidien 38,750 1,708,875 Johnson & Johnson 49,260 3,138,355 Laboratory Corp of America Holdings 23,560 a,b 1,862,418 McKesson 46,230 3,360,921 Omnicare 110,520 2,810,524 Pfizer 110,530 1,954,170 St. Jude Medical 40,780 1,475,828 Vertex Pharmaceuticals 50,260 a 2,238,580 Watson Pharmaceuticals 40,310 a 2,751,158 Industrial10.8% Caterpillar 89,250 6,590,220 Cooper Industries 87,960 4,056,715 Cummins 48,100 3,927,846 Danaher 106,000 4,445,640 Dover 79,261 3,693,563 Eaton 118,770 4,216,335 General Electric 105,860 1,613,306 Precision Castparts 22,580 3,510,287 Information Technology31.4% Apple 48,524 a 18,496,378 Cree 96,050 a,b 2,495,379 Cypress Semiconductor 97,690 a 1,462,419 Electronic Arts 144,060 a 2,946,027 EMC 179,740 a 3,772,743 Google, Cl. A 19,236 a 9,894,614 International Business Machines 70,570 12,351,867 Intuit 69,750 3,308,940 MasterCard, Cl. A 10,000 3,171,600 NetApp 57,010 a 1,934,919 Oracle 284,720 8,182,853 Paychex 94,710 2,497,503 QUALCOMM 185,040 8,998,495 Riverbed Technology 89,450 a 1,785,422 Salesforce.com 24,290 a,b 2,775,861 SanDisk 76,560 a 3,089,196 Teradata 62,920 a 3,368,108 VMware, Cl. A 31,300 a,b 2,515,894 Materials4.4% Air Products & Chemicals 43,310 3,307,585 Cliffs Natural Resources 37,150 1,900,966 Eastman Chemical 31,010 2,125,115 Freeport-McMoRan Copper & Gold 99,880 3,041,346 Monsanto 42,680 2,562,507 Total Common Stocks (cost $275,675,942) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,120,000) 3,120,000 c Investment of Cash Collateral for Securities Loaned2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,183,861) 8,183,861 c Total Investments (cost $286,979,803) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $7,693,959 the value of the collateral held by the fund was $8,183,861. c Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $286,979,803. Net unrealized appreciation on investments was $17,022,067 of which $34,894,884 related to appreciated investment securities and $17,872,817 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 31.4 Consumer Discretionary 16.9 Health Care 12.1 Consumer Staples 11.2 Industrial 10.8 Energy 9.8 Materials 4.4 Money Market Investments 3.9 Financial 2.2 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 290,020,330 - - Equity Securities - Foreign+ 2,677,679 - - Mutual Funds 11,303,861 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2011 (Unaudited) Common Stocks97.2% Shares Value ($) Consumer Discretionary15.1% Bed Bath & Beyond 31,310 a 1,794,376 CBS, Cl. B 103,280 2,104,846 Deckers Outdoor 26,630 a 2,483,514 Dick's Sporting Goods 55,450 a 1,855,357 LKQ 76,080 a 1,838,093 Nordstrom 50,400 b 2,302,272 PetSmart 41,870 1,785,756 Tractor Supply 28,250 1,767,038 Williams-Sonoma 53,560 1,649,112 Consumer Staples6.1% Estee Lauder, Cl. A 18,200 1,598,688 Green Mountain Coffee Roasters 20,640 a 1,918,282 Hansen Natural 20,330 a 1,774,606 Whole Foods Market 26,840 1,752,920 Energy7.0% Brigham Exploration 82,510 a 2,084,203 EQT 43,880 2,341,437 Oil States International 28,750 a 1,463,950 Range Resources 37,690 2,203,357 Exchange Traded Funds2.4% IShares Russell 2000 Index Fund 56,050 b Financial5.3% American Campus Communities 63,910 c 2,378,091 Mid-America Apartment Communities 35,890 b,c 2,161,296 Prosperity Bancshares 49,180 b 1,607,202 Health Care20.5% Alexion Pharmaceuticals 35,890 a 2,299,113 Allscripts Healthcare Solutions 176,860 a 3,187,017 AmerisourceBergen 47,420 1,767,343 Catalyst Health Solutions 34,790 a 2,007,035 Cooper 45,500 3,601,325 Intuitive Surgical 5,360 a 1,952,541 Mednax 37,450 a 2,345,868 SXC Health Solutions 48,830 a 2,719,831 Watson Pharmaceuticals 57,073 a 3,895,232 Industrial14.5% AMETEK 48,363 1,594,528 BE Aerospace 62,290 a 2,062,422 Dover 36,080 1,681,328 Hexcel 84,900 a 1,881,384 Jacobs Engineering Group 53,760 a 1,735,910 Roper Industries 25,109 1,730,261 Verisk Analytics, Cl. A 101,240 a 3,520,115 Waste Connections 78,302 2,648,174 Information Technology20.3% Alliance Data Systems 33,860 a,b 3,138,822 Avago Technologies 85,020 2,786,105 Check Point Software Technologies 34,360 a,b 1,812,834 Citrix Systems 41,800 a 2,279,354 Equinix 31,750 a 2,820,353 Genpact 223,950 a 3,222,641 Linear Technology 62,220 1,720,383 NetApp 42,610 a 1,446,183 Rackspace Hosting 66,170 a 2,259,044 Teradata 37,970 a 2,032,534 Materials6.0% CF Industries Holdings 11,130 1,373,331 Ecolab 40,370 1,973,689 FMC 24,850 1,718,626 Sherwin-Williams 25,510 1,895,903 Total Common Stocks (cost $110,613,105) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,391,000) 3,391,000 d Investment of Cash Collateral for Securities Loaned7.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,573,079) 8,573,079 d Total Investments (cost $122,577,184) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $8,228,055 and the value of the collateral held by the fund was $8,573,079. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $122,577,184. Net unrealized appreciation on investments was $2,142,842 of which $9,534,869 related to appreciated investment securities and $7,392,027 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Health Care 20.5 Information Technology 20.3 Consumer Discretionary 15.1 Industrial 14.5 Money Market Investments 10.3 Energy 7.0 Consumer Staples 6.1 Materials 6.0 Financial 5.3 Exchange Traded Funds 2.4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 104,938,150 - - Equity Securities - Foreign+ 5,035,475 - - Mutual Funds/Exchange Traded Funds 14,746,401 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
